

113 S2135 IS: Tar Sands Tax Loophole Elimination Act
U.S. Senate
2014-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2135IN THE SENATE OF THE UNITED STATESMarch 13, 2014Mr. Markey (for himself and Mr. Levin) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to clarify that products derived from tar sands are
			 crude oil for purposes of the Federal excise tax on petroleum, and for
			 other purposes.1.Short titleThis Act may be cited as the
			 Tar Sands Tax Loophole Elimination
			 Act.2.Clarification of tar
			 sands as crude oil for excise tax purposes(a)In
			 generalParagraph (1) of
			 section 4612(a) of the Internal Revenue Code of 1986 is amended to read as
			 follows:(1)Crude oilThe term crude oil includes crude oil condensates, natural gasoline, any bitumen or bituminous mixture, any oil
			 derived from a bitumen or bituminous mixture (including oil derived from
			 tar sands), and any oil derived from kerogen-bearing sources (including
			 oil derived from oil shale)..(b)Regulatory Authority To Address Other Types of Crude Oil and Petroleum ProductsSubsection (a) of section 4612 of such Code is amended by adding at the end the following new
			 paragraph:(10)Regulatory Authority To Address Other Types of Crude Oil and Petroleum ProductsUnder such regulations as the Secretary may prescribe, after consultation with the Administrator of
			 the Environmental Protection Agency, the Secretary may include as crude
			 oil or as a petroleum product subject to tax under section 4611, any fuel
			 feedstock or finished fuel product customarily transported by pipeline,
			 vessel, railcar, or tanker truck if the Secretary determines that—(A)the classification of such fuel feedstock or finished fuel product is consistent with the
			 definition of oil under the Oil Pollution Act of 1990, and(B)such fuel feedstock or finished fuel product is produced in sufficient commercial quantities as to
			 pose a significant risk of hazard in the event of a discharge..(c)Technical amendmentParagraph (2) of section 4612(a) of such Code is amended by striking from a well located.(d)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.